IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00226-CR

STEPHEN KENNETH LANE SELLERS,
                                                     Appellant
v.

THE STATE OF TEXAS,
                                                     Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2013-2242-C1


                                      ORDER


      Appellant’s motion for rehearing is denied.



                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 4, 2015